                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

ALEX HO,                      )     CIVIL NO. 19-00221 SOM/WRP
                              )
          Plaintiff,          )     ORDER GRANTING IN PART AND
                              )     DENYING IN PART MOTION TO
     vs.                      )     SEAL EXHIBIT K; ORDER DENYING
                              )     MOTION FOR SUMMARY JUDGMENT
BLUE MOUNTAIN MECHANICAL,     )
INC., a foreign profit        )
corporation, et al.,          )
                              )
          Defendants.         )
_____________________________ )

       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
     SEAL EXHIBIT K; ORDER DENYING MOTION FOR SUMMARY JUDGMENT

I.         INTRODUCTION.

           Plaintiff Alex Ho was a sheet metal worker for

Defendant Blue Mountain Mechanical, Inc.   Ho says he was sexually

harassed by another Blue Mountain employee, Virgil Gozum.

According to Ho, when he complained about the sexual harassment

to Craig Sandera, his supervisor, Sandera not only allowed the

harassment to continue, he made things up to get Ho fired.     Ho

believes that Sandera was retaliating against him because Ho

reported the harassment and because Sandera incorrectly thought

Ho had been having an affair with Sandera’s girlfriend.     Sandera

also allegedly forced Ho to allow Sandera to examine Ho’s phone

to prove the lack of that relationship.

           On April 26, 2019, Blue Mountain removed the Complaint

Ho had filed in state court.   See ECF No. 1.    That Complaint

includes five counts.   Count I asserts that Ho was sexually
harassed in violation of section 378-2 of Hawaii Revised

Statutes.    Specifically, Ho alleges that he was subjected to a

hostile work environment and that Blue Mountain failed to take

remedial actions to stop the sexual harassment.           Count II asserts

that Blue Mountain is liable for the assaults and batteries Ho

says he suffered at Gozum’s hands.           Count III asserts that Blue

Mountain invaded Ho’s privacy when Sandera forced Ho to show

Sandera his cellular phone.       Count IV asserts that Blue Mountain

violated Hawaii’s Whistleblower’s Protection Act, section 378-61

of Hawaii Revised Statutes, by terminating Ho for complaining

about Sandera’s conduct.       Count V asserts that Blue Mountain

intentionally inflicted emotional distress on Ho.

            Blue Mountain seeks summary judgment on all claims,

arguing that Ho was not terminated, and that Ho instead left Blue

Mountain’s employment on his own.           Because a question of fact

exists as to whether Ho was terminated, the motion is denied.

II.         BACKGROUND.

            Blue Mountain is a mechanical contractor based in

Olympia, Washington.       See Decl. of Steve Watson ¶¶ 1, 5, ECF No.

30-1, PageID #s 150-51.       Blue Mountain provides plumbing and

sheet metal work with respect to various federal construction

projects in Hawaii.       Id. ¶ 5.   In Hawaii, Blue Mountain works

with Hawaii Sheetmetal Workers, Local 293, which supplies labor

on an as-needed basis.       Id. ¶ 6.


                                        2
            Ho began working for Blue Mountain as a journeyman in

2014 on a Blue Mountain project at Tripler Army Medical Center.

See id. ¶ 7; Ho Decl. ¶ 5, ECF No. 42-1, PageID # 270.        Steve

Watson, Blue Mountain’s president and co-owner, says that Ho’s

work for Blue Mountain was not continuous and that his hours were

not guaranteed.    Instead, Ho’s work depended on what projects

Blue Mountain had.    See Watson Decl. ¶ 7, PageID # 151.

            Ho says that, while he was working on a Tripler project

in 2015, Virgil Gozum poked him in the rectum and buttocks while

he was on a ladder, nearly causing him to fall.        See Ho Decl.

¶ 11, PageID # 271.    Ho says that he repeatedly asked Gozum to

stop, but Gozum continued to poke him.     Id. ¶ 12.    Ho says that,

in 2017, Gozum used a hammer, stick, and other items to poke Ho

in the rectum.    Id. ¶ 15.   Ho says he was poked by Gozum in the

rectum one to two times per week from February 2017 through

December 2017.    Id. ¶ 18.   Ho says that Gozum also pinched his

nipples and poked his penis.     Id.

            Ho says that, in November 2017, he reported Gozum’s

conduct to Sandera, Ho’s supervisor at Blue Mountain.         Id. ¶ 20.

Sandera allegedly “laughed and took no action.”        Id.   Ho says

that he continued to complain about Gozum to Sandera on multiple

occasions, but that Blue Mountain continued to take no action.

Id. ¶ 22.




                                   3
            While Ho says that Gozum is physically smaller than he

is, he allegedly felt he could not defend himself against Gozum

because doing so might have gotten Ho fired.       Id. ¶ 25, PageID

# 273.

            According to Ho, Sandera incorrectly believed Ho was

having an affair with Sandera’s girlfriend.       Id. ¶ 28.   Ho

suspects that this caused Sandera to take no action with respect

to Ho’s sexual assault complaints and to make up allegations

about Ho’s absenteeism for the purpose of getting Ho fired.        Id.

¶¶ 26-28.    Ho says that Sandera made weekly accusations against

Ho about the suspected affair from August 2017 through March

2018.    Id. ¶¶ 31-32.    Ho says that, on multiple occasions,

Sandera forced him to let Sandera look at Ho’s cellular telephone

to see whether Ho was messaging Sandera’s girlfriend.         Id. ¶ 35.

Ho says that Sandera often called him at night to accuse him of

having the affair.       Id. ¶ 38.

            On March 20, 2018, Ho received a “Notice of

Termination and Evaluation Form,” indicating that Watson had

terminated Ho for absenteeism.       The notice stated, “Won’t return

phone calls.”    See ECF No. 42-2, PageID # 282.

            On March 23, 2018, Ho called Watson.     See Ex. K; Watson

Decl. ¶ 9, PageID # 153.      The Complaint mistakenly identifies the

date of this call as July 3, 2018.       See Complaint ¶ 34, ECF No.

1-1, PageID # 10.    The Complaint, signed by Ho’s attorney,


                                     4
contains no verification by Ho.    This court is not persuaded by

Blue Mountain’s argument that the mistaken date in the Complaint

is a judicial admission that Ho should be prohibited from

correcting.    The court denies Blue Mountain’s request that Ho’s

Opposition and declaration be stricken in light of this mistake,

as well as Blue Mountain’s requests that Ho be forced to file an

Amended Complaint with the correct date and that Blue Mountain be

awarded fees.    See ECF No. 44, PageID # 308.   Paragraph 9 of

Watson’s Declaration clearly indicates that, at the time Blue

Mountain filed the present summary judgment motion, it had no

confusion about the dates of actual events in issue, including

the date that Watson and Ho discussed the termination notice sent

to Ho.   The allegations in the Complaint about the substance of

that discussion track the factual allegations in Watson’s

declaration.    Compare Complaint ¶¶ 34-44, ECF No. 1-1, PageID #s

10-11, with Watson Decl. ¶ 9, ECF No. 30-1, PageID #s 153-54

(identifying the date of the call as March 23, 2018, not July 3,

2018).   Blue Mountain shows no prejudice from the mistaken date

in the Complaint and has all along known the correct date.

           In any event, during the conversation on March 23,

2018, Ho allegedly argued to Watson that Ho should not be fired

because Sandera had not actually instructed Ho to report for work

on the day of alleged absenteeism, having only communicated the

accusation that Ho was having an affair with Sandera’s


                                  5
girlfriend.    Watson says he agreed that Ho should not be fired

because of any such relationship and told Ho that Watson would

look into it and get back to Ho.          See Ex. K; Watson Decl. ¶ 9,

PageID # 153.    Ho says that Watson never got back to him with

respect to any further work.         See Ho Decl. ¶ 66, PageID # 277.

Ho says that he did not receive any formal documentation

indicating that he had actually been rehired, and that he never

actually got further work at Blue Mountain.          Id. ¶¶ 81, 82, 84.

           At most, on March 26, 2018, Watson, having spoken with

Sandera, sent a text message to Ho stating, “Alex I am going to

bring you back.      Trying to see what we have coming up.     Will let

you know.”    Later that day, Ho responded, “Thanks.”       Watson Decl.

¶ 10, PageID # 154; ECF No. 30-8, PageID #s 195-96 (copy of text

messages).    At that time, Watson thought he could bring Ho back

to work on a Tripler project starting in June 2018.         Watson Decl.

¶ 10, PageID # 155.      However, in April 2018, the start date of

that project was pushed back to be between August and September

2018.   Id. ¶ 11.    Nothing in the record indicates that Watson

identified that Tripler project or any other specific project to

Ho.

           On July 27, 2018, Ho sent Watson a text message

stating, “can I have someone drop off my gang box of tools.. I

need it ASAP..      Lmk, thanks..”    Watson responded, “Yes I will

have Leonard call you to arrange.”         ECF No. 30-10, PageID #s 200-


                                      6
01.    Ho’s retrieval of his tools led Watson to think that Ho was

leaving Blue Mountain to work another job.       See Watson Decl.

¶ 13, PageID # 156.

III.        THE MOTION TO SEAL EXHIBIT K IS GRANTED IN PART AND
            DENIED IN PART.

            Before turning to the merits of Blue Mountain’s Motion

for Summary judgment, the court examines Blue Mountain’s Motion

for Leave to File Under Seal Certain Exhibit.      That motion is

granted in part and denied in part.      The court concludes that

sealing only a portion of Exhibit K will satisfy the “compelling

reasons” test, maintaining the confidentiality of information

irrelevant to the present motion, while allowing the public

access to pertinent information.       See Kamakana v. City & County

of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).

            Under Local Rule 5.2(a), “Any party may move to file

under seal any pleading, declaration, affidavit, document,

picture, exhibit, or other matter if it contains confidential,

classified, restricted, or graphic information or images.”      Here,

the court allows Blue Mountain to file only part of Exhibit K

under seal.    Exhibit K is a videotaped recording of the

conversation of March 23, 2018, between Ho and Watson.      While Ho

recorded the conversation using the video capabilities of his

phone, the video itself is of a wall or a roof and is irrelevant

to the substance of the conversation.      Exhibit K also contains an

unofficial transcript of the recording prepared by counsel for

                                   7
Blue Mountain.   This unofficial transcript is generally correct.

For ease of reference, this court refers to the unofficial

transcript, but orders Blue Mountain to publicly file a redacted

version of the unofficial transcript no later than April 20,

2020, and to publicly file a redacted version of the recording by

June 1, 2020.

          Part of the conversation pertains to the conduct of

another Blue Mountain employee who is not a party to this action.

That portion contains confidential personnel information

irrelevant to the present motion.    For that reason, that

information may be redacted from both the recording and the

unofficial transcript of Exhibit K.    Specifically, Blue Mountain

shall redact from Exhibit K: 1) all of Page 3 (BMM - Ho 0767), 2)

Page 4 (BMM - Ho 0768) beginning with “And when” in the fourth

line (this means line 1 from “S: I don’t really” through line 4

“for my job” shall be filed publicly), and 3) Page 5 (BMM - Ho

0769) from line 4 after “S: I’m having to deal with it” to before

“A: Right, but the thing about it was.”

          Most of the remaining parts of Exhibit K have already

been disclosed in the filings with respect to the present motion.

Whether Ho may have violated Washington law in recording the

conversation is not relevant to whether Exhibit K should be

sealed, as the parties have already discussed that conversation

at length and Ho has filed a declaration indicating that he



                                 8
recorded the conversation.    See Decl. of Alex Ho ¶¶ 44-46, ECF

No. 42-1, PageID # 275.

IV.         SUMMARY JUDGMENT STANDARD.

            Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment shall be granted when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”     Fed. R. Civ.

P. 56(a).    See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134

(9th Cir. 2000).    The movants must support their position

concerning whether a material fact is genuinely disputed by

either “citing to particular parts of materials in the record,

including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions,

interrogatory answers, or other materials”; or “showing that the

materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”     Fed. R. Civ. P. 56(c).

One of the principal purposes of summary judgment is to identify

and dispose of factually unsupported claims and defenses.

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

            Summary judgment must be granted against a party that

fails to demonstrate facts to establish what will be an essential

element at trial.    See id. at 323.   A moving party without the


                                  9
ultimate burden of persuasion at trial--usually, but not always,

the defendant--has both the initial burden of production and the

ultimate burden of persuasion on a motion for summary judgment.

Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

(9th Cir. 2000).

            The burden initially falls on the moving party to

identify for the court those “portions of the materials on file

that it believes demonstrate the absence of any genuine issue of

material fact.”     T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp.,

477 U.S. at 323).    “When the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that

there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (footnote omitted).

            The nonmoving party may not rely on the mere

allegations in the pleadings and instead must set forth specific

facts showing that there is a genuine issue for trial.     T.W.

Elec. Serv., 809 F.2d at 630.    At least some “‘significant

probative evidence tending to support the complaint’” must be

produced.    Id. (quoting First Nat’l Bank of Ariz. v. Cities Serv.

Co., 391 U.S. 253, 290 (1968)); see also Addisu, 198 F.3d at 1134

(“A scintilla of evidence or evidence that is merely colorable or

not significantly probative does not present a genuine issue of


                                  10
material fact.”).   “[I]f the factual context makes the non-moving

party’s claim implausible, that party must come forward with more

persuasive evidence than would otherwise be necessary to show

that there is a genuine issue for trial.”      Cal. Arch’l Bldg.

Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468

(9th Cir. 1987) (citing Matsushita Elec. Indus. Co., 475 U.S. at

587).   Accord Addisu, 198 F.3d at 1134 (“There must be enough

doubt for a ‘reasonable trier of fact’ to find for plaintiffs in

order to defeat the summary judgment motion.”).

           In adjudicating summary judgment motions, the court

must view all evidence and inferences in the light most favorable

to the nonmoving party.   T.W. Elec. Serv., 809 F.2d at 631.

Inferences may be drawn from underlying facts not in dispute, as

well as from disputed facts that the judge is required to resolve

in favor of the nonmoving party.     Id.   When “direct evidence”

produced by the moving party conflicts with “direct evidence”

produced by the party opposing summary judgment, “the judge must

assume the truth of the evidence set forth by the nonmoving party

with respect to that fact.”   Id.

V.         ANALYSIS.

           Blue Mountain argues that “Ho was not terminated.”       ECF

No. 29-1, PageID # 131.   Instead, Blue Mountain says, “The

undisputed evidence is that Ho left [Blue Mountain] on his own.”

Id.   That argument is unpersuasive.   While most of Ho’s


                                11
Opposition is irrelevant to the issue before this court, it

raises a question of fact as to whether Ho was terminated by Blue

Mountain.   That factual question defeats the present motion for

summary judgment.

            Before examining whether Ho was terminated, the court

turns to Blue Mountain’s contention that it is implausible that

Gozum sexually assaulted Ho because Ho is a body builder who is

much bigger than Gozum.   This argument may be made to a trier of

fact, but it is not persuasive on the present record.     Even if Ho

could have physically defended himself from the alleged assaults,

that does not necessarily mean that the assaults did not happen.

There are many reasons besides size that go to whether a person

might or might not physically resist a sexual assault or

harassment.   In this case, Ho says he feared that defending

himself might get him fired.     See Ho Decl. ¶ 25, PageID # 273.

Instead of resorting to physical action, Ho says he reported

Gozum’s conduct to Sandera, Ho’s supervisor at Blue Mountain, but

that Sandera took no corrective action.     Id. ¶ 20.   Blue Mountain

argues in its Reply that it investigated Ho’s claims and found no

credible evidence of the alleged assaults, see ECF No. 44, PageID

# 309, but Ho’s declaration raises a question of fact as to

whether the assaults occurred.    The plausibility of the assaults

is best left to the trier of fact to decide.




                                  12
           The court does not address Blue Mountain’s pretext

argument or reach the merits of the Whistleblower’s Protection

Act claim, arguments raised for the first time in the Reply

brief.   See Local Rule 7.2 (“Any argument raised for the first

time in the reply shall be disregarded.”).

           Blue Mountain also mentions that, during the phone

conversation of March 23, 2018, Ho made no mention of any sexual

harassment to Watson.    That is not dispositive of any claim at

issue, as Ho says he had already told his supervisor, Sandera,

about the alleged harassment.    Blue Mountain points to nothing in

the record indicating that a Blue Mountain employee reporting

harassment had to report it to Watson, rather than just to the

employee’s supervisor.    At most, the Labor and Management

Agreement submitted by Blue Mountain says, “All employees who

have been subjected to sexual harassment MUST report each

incident to the employer, the firm’s superintendent, or an

employee designated by the employer.”    ECF No. 30-6, PageID

# 183.

           Turning to the merits of the motion, the court notes

that there is no dispute that Blue Mountain sent Ho a termination

notice on March 20, 2018.    Nor is there a dispute that Ho called

Watson, the president and co-owner of Blue Mountain, on March 23,

2018, and that Watson told Ho during that conversation that Ho

could not be terminated because of any supposed affair.    There is


                                 13
also no dispute that, on March 26, 2018, Watson sent Ho a text

message stating, “Alex I am going to bring you back.       Trying to

see what we have coming up.   Will let you know.”   But none of

this evidence establishes that Ho was actually returned to Blue

Mountain’s employment.   Nothing in the record indicates that Blue

Mountain ever told Ho that he was supposed to report to work on a

specific job at a specific time.     At most, Watson says that, in

March 2018, Watson intended to have Ho work on an upcoming

project at Tripler beginning in June 2018.    Nothing in the record

indicates that Ho was ever told that.    To the contrary, Ho says

Watson never got back to him.   See Ho Decl. ¶ 66, PageID # 277.

Nor did Ho receive anything more than Watson’s text message

saying that Watson was “going to bring you back” and that Watson

would “let you know” what was “coming up.”     Id. ¶ 81.    Ho says

that he was never actually brought back to work at Blue Mountain.

Id. ¶¶ 82, 84.

          Against this backdrop, this court concludes that there

is a question of fact as to whether Ho voluntarily left Blue

Mountain’s employment on July 27, 2018, when Ho sent Watson a

text message stating, “can I have someone drop off my gang box of

tools.. I need it ASAP..   Lmk, thanks..”   By that time, four

months had passed since Watson told Ho he would see what work he

had coming up for Ho and would get back to Ho.    It is not clear




                                14
that Blue Mountain had truly reinstated Ho after Ho and Watson

spoke in March 2018.

VI.         CONCLUSION.

            The court grants in part and denies in part Blue

Mountain’s motion to file Exhibit K under seal and denies its

motion for summary judgment.        Blue Mountain is directed to

publicly file a redacted version of the unofficial transcript of

the conversation of March 23, 2018, no later than April 20, 2020,

and to publicly file a redacted version of the recording of that

conversation by June 1, 2020.



                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, April 14, 2020.



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




Ho v. Blue Mountain Mech., Inc., Civ. No. 19-00221 SOM/WRP; ORDER GRANTING IN
PART AND DENYING IN PART MOTION TO SEAL EXHIBIT K; ORDER DENYING MOTION FOR
SUMMARY JUDGMENT




                                     15
